Citation Nr: 0509439	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-33 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
sinus condition.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
infectious hepatitis.

3.  Entitlement to a disability rating in excess of zero 
percent for a tonsillectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1951 to October 
1953 and from January 1954 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina, in which the RO determined 
that, as new and material evidence had not been received, the 
veteran's previously denied claims of entitlement to service 
connection for a sinus condition and for infectious hepatitis 
would not be reopened and also denied the veteran's claim of 
entitlement to a disability rating in excess of zero percent 
for a tonsillectomy.  The veteran has perfected a timely 
appeal.

With respect to the veteran's new and material evidence 
claims, it is noted that, even if an RO makes an initial 
determination to reopen a claim, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104(b) to review the RO's 
preliminary decision and must find new and material evidence 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The July 1991 rating decision was a final decision with 
respect to the denial of the veteran's claims of entitlement 
to service connection for a sinus condition and for 
infectious hepatitis.

3.  Evidence added since the July 1991 rating decision is 
either cumulative or redundant and it does not bear directly 
and substantially upon the specific matters now under 
consideration so that, when considered with all of the 
evidence of record, it is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claims of entitlement to service connection for a 
sinus condition and for infectious hepatitis.

4.  The veteran's service-connected tonsillectomy is 
asymptomatic and any sore throat problems are not related to 
the service connected tonsillectomy.


CONCLUSIONS OF LAW

1.  The July 1991 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2004).

2.  Evidence associated with the claims file subsequent to 
the July 1991 rating decision is not new and material and the 
claims of entitlement to service connection for a sinus 
condition and for infectious hepatitis are not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The criteria for entitlement to a disability rating in 
excess of zero percent for a tonsillectomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.97, Diagnostic Code 6599-6516 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (hereinafter "the 
VCAA") and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).

With respect to the veteran's new and material evidence 
claims, the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156(a).  The revised version of 
38 C.F.R. § 3.156(a) is only applicable to claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45620-45632 (Aug. 29, 
2001).  As noted below, the veteran's request to reopen his 
previously denied claims of entitlement to service connection 
for a sinus condition and for infectious hepatitis was filed 
in July 2001.  As such, the version of 38 C.F.R. § 3.156(a) 
in effect prior to August 29, 2001, applies to these claims.  
38 C.F.R. § 3.156(a) (2001).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), and 
38 C.F.R. § 3.159(b), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

In a letter dated in September 2001, prior to the initial 
adjudication of these claims, the veteran and his 
representative were informed of what constituted new and 
material evidence and what evidence was needed to 
substantiate the claims.  They were notified of what records 
VA would attempt to obtain on behalf of the veteran, what 
records the veteran was expected to provide in support of his 
claims, and of the need to advise VA of, or submit, any 
additional information or evidence that they wanted 
considered.  The veteran and his representative also were 
provided with a copy of the appealed rating decision and a 
statement of the case.  These documents provided them with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claims.  

By way of these documents, they were specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
All of the aforementioned correspondence informed the veteran 
of the evidence he was responsible for submitting and what 
evidence VA would obtain in order to substantiate his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record reflects that VA has made required efforts to 
obtain relevant records adequately identified by the veteran, 
including the veteran's service medical records and post-
service VA and private medical records.  There are no 
reported records that are not part of the claims folder.

Additionally, during the pendency of this appeal, VA provided 
the veteran with examinations in order to determine the 
nature, extent, and etiology of his claimed chronic sore 
throat, including as secondary to a service-connected 
tonsillectomy.  As will be shown below, there is no competent 
evidence that the veteran's service-connected tonsillectomy 
is manifested by any compensable disability.  An examination 
is not required in regard to the sinus condition and 
infectious hepatitis claims, prior to the submission of new 
and material evidence.  38 C.F.R. § 3.159(c)(4)(iii) (2004).  
Thus, the Board concludes that no further examinations are 
required in this case.  38 U.S.C.A. § 5103A(d).

Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law.  
There is no reasonable probability that further assistance 
would aid the veteran in substantiating his claims.  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).  

The Veteran's New & Material Evidence Claims

As noted above, the RO denied the veteran's original claims 
of entitlement to service connection for a sinus condition 
and for infectious hepatitis in July 1991.

The evidence considered by the RO included the veteran's 
service medical records and March 1991 VA examinations.  The 
veteran's service medical records showed no treatment for a 
sinus condition, although he was treated for infectious 
hepatitis in October 1956.  

Following VA general medical examination in March 1991, the 
VA examiner diagnosed a history of hepatitis which appeared 
to have been hepatitis A and had been resolved.  

On VA sinus examination in March 1991, physical examination 
revealed a clear nasal vestibule, no external nasal 
deformity, no erythema or purulence, no evidence of nasal 
polyps, and no tenderness to palpation in the paranasal 
sinuses.  The VA examiner diagnosed a history of prior nasal 
obstruction and nasal polyposis which had been adequately 
corrected with surgery and evidence for allergic rhinitis.

The RO had no other medical evidence at the time of its 1991 
decision.  In his application for benefits, the veteran 
reported no post-service treatment for a sinus condition or 
for infectious hepatitis.

The RO denied the veteran's claim of entitlement to service 
connection for a sinus condition on the grounds that there 
was no evidence of in-service incurrence or aggravation of 
this condition.  The RO also denied the veteran's claim of 
entitlement to service connection for infectious hepatitis on 
the grounds that, following in-service diagnosis and 
appropriate treatment, no residuals had been identified in 
the veteran's subsequent service medical records or on post-
service VA examination.

This decision was not appealed.  As relevant to the veteran's 
request to reopen his previously denied claims, the evidence 
received since the final denial consists of the veteran's 
post-service private treatment records from July 1991 to July 
2001 and a report of VA respiratory examination in September 
2002.

A review of the veteran's post-service private treatment 
records for the period from July 1991 to July 2001 show that, 
on private laboratory testing in November 1999, the veteran's 
blood was non-reactive for hepatitis A, reactive for 
hepatitis B, and non-reactive for hepatitis C.

Following a January 2002 request from the RO for the 
veteran's treatment records, the U.S. Naval Hospital in 
Beaufort, South Carolina, notified VA in July 2002 that no 
records were available for the veteran.

On VA respiratory examination in September 2002, the veteran 
complained of chronic sinusitis at every meal which caused 
difficulty eating and was associated with post-nasal drip 
that caused a severe sore throat.  Physical examination 
revealed hyperemic nasal mucosa with evidence of 
cobblestoning.  There was no sinus tenderness.  His 
oropharynx was unremarkable.  The diagnoses included a 
chronic sinusitis problem causing the post-nasal drip which 
resulted in a sore throat.

Additional post-service VA and private medical records 
submitted by the veteran in July 2003 show no treatment for a 
sinus condition or infectious hepatitis.


Analysis

If new and material evidence has been presented or secured, a 
claim may be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002),  "New and material" 
evidence, for purposes of this appeal, is defined as evidence 
not previously submitted, not cumulative or redundant, and 
which by itself, or along with evidence previously submitted, 
is so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis or, in this case, 
since the July 1991 rating decision.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).

The basis for the prior denial was that there was no evidence 
of a sinus condition during service and that the veteran's 
infectious hepatitis had been resolved with appropriate in-
service treatment and had not resulted in any residuals.

The only evidence submitted since the previous final denial 
of the veteran's service connection claims for a sinus 
condition and for infectious hepatitis in July 1991 consists 
of private laboratory test results in November 1999 and VA 
respiratory examination in September 2002.  As noted above, 
the veteran's blood was not reactive for hepatitis A (or 
infectious hepatitis) in November 1999.  And, as the RO noted 
in the currently appealed rating decision, following physical 
examination of the veteran in March 1991, the VA examiner did 
not relate the veteran's chronic sinusitis to service.  

There is still no competent evidence that the veteran 
experienced a sinus condition during active service.  
Although the newly submitted evidence shows that the veteran 
currently experiences chronic sinusitis, there is no 
competent evidence linking this condition to service.  

There also is still no competent evidence that the veteran's 
in-service infectious hepatitis resulted in any continuing 
symptomatology or current residuals that could be attributed 
to service.  

As such, the additional evidence-while new in the sense that 
such evidence was not previously considered by agency 
decision makers-is merely cumulative and redundant and has 
no significant effect on the facts previously considered.  
Therefore, as regards the claimed sinus condition and 
infectious hepatitis, "new and material" evidence, as 
contemplated by 38 C.F.R. § 3.156(a), has not been received.

Increased Rating for a Tonsillectomy

In a July 2001 statement, the veteran requested a disability 
rating in excess of zero percent for his service-connected 
tonsillectomy.  He specifically contended that his service-
connected tonsillectomy had resulted in a chronic sore 
throat.  

A review of the veteran's private post-service medical 
records for the period from July 1991 to July 2001 shows no 
treatment for his service-connected tonsillectomy.

On VA respiratory examination in September 2002, the veteran 
complained of chronic sinusitis.  He stated that his sinuses 
started running and draining externally at every meal.  His 
sinusitis was associated with post-nasal drip which caused a 
severe sore throat.  Gargling with salt water relieved his 
sore throat.  Physical examination revealed hyperemic nasal 
mucosa, no sinus tenderness, and an unremarkable oropharynx.  
The examiner's impressions included a chronic sinusitis 
problem causing the post-nasal drip which resulted in a sore 
throat.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Separate diagnostic codes identify 
the various disabilities.  The governing regulations provide 
that the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2004).  If the service-connected disability is rated 
on the basis of residual conditions, a Diagnostic Code 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2004).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2004); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Here the veteran's tonsillectomy is evaluated as zero percent 
disabling by analogy to 38 C.F.R. § 4.97, Diagnostic Code 
6599-6516 (2004) (chronic laryngitis).  

The minimum compensable evaluation of 10 percent disabling is 
available under Diagnostic Code 6516 for chronic laryngitis 
manifested by hoarseness with inflammation of the vocal cords 
or mucous membrane.  

The maximum evaluation of 30 percent disabling is available 
for chronic laryngitis manifested by hoarseness with 
thickening or nodules of the vocal cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  38 C.F.R. 
§ 4.97, Diagnostic Code 6516 (2004).

In this case, there is no competent evidence in the record 
that the veteran's service-connected tonsillectomy has 
resulted in any current disability.  For example, there is no 
evidence of any chronic laryngitis, hoarseness, or 
inflammation of the vocal cords or mucous membranes that 
could be attributed to the service-connected tonsillectomy.  
The veteran also has contended that his service-connected 
tonsillectomy resulted in a chronic sore throat.  However, at 
the veteran's most recent VA examination in September 2002, 
the VA examiner specifically related the veteran's sore 
throat to chronic sinusitis that caused post-nasal drip.  
This examiner did not provide any opinion that the veteran's 
current sinus complaints were related to the veteran's 
service-connected tonsillectomy and also did not find that 
the service-connected tonsillectomy had resulted in any 
current disability.

Absent evidence of any current disability that could be 
related to the veteran's service-connected tonsillectomy, 
entitlement to a compensable disability evaluation has not 
been established.

For the reasons and bases discussed above, the Board finds 
that new and material evidence has not been received 
sufficient to reopen the previously denied service connection 
claims for a sinus condition and for infectious hepatitis.  
And, without any evidence that the veteran's service-
connected tonsillectomy has resulted in any compensable 
disability, the Board also finds that entitlement to a 
disability rating in excess of zero percent has not been 
established.  The Board has considered the benefit of the 
doubt doctrine.  However, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

With no new and material evidence having been received on the 
issue of entitlement to service connection for a sinus 
condition, this claim is not reopened.

With no new and material evidence having been received on the 
issue of entitlement to service connection for infectious 
hepatitis, this claim is not reopened.

Entitlement to a disability rating in excess of zero percent 
for a tonsillectomy is denied.


	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


